UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F 1 gm § ®
) JUN 2 6 2017
JONATHAN MACK, ) clerk, u.s. msuict & aankmptcy
) Courts for the District of Columbla
Petitioner, )
)
v. ) Civil Action No. 17-1120 (UNA)
)
UNITED STATES OF AMERICA, )
)
Respondent. )
)
MEMORANDUM OPINION

 

 

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of habeas corpus. The petitioner is serving a 32-year
term of imprisonment imposed by the Superior Court of the District of Columbia on his
conviction of first degree murder while armed and related_flrearms offenses See Pet. under 28
U.S.C. § 2254 \for Writ of Habeas Corpus by a Person in State Custody W 1-3. According to the
t petitioner, trial counsel was ineffective because he failed to seek a jury instruction as to the
petitioner’s intoxication at the time of the murder. Id. 11 12; see Mot. Under 28 U.S.C. § 2254(a)
at 2-7. It appears that the petitioner unsuccessfully raised this claim in a post-conviction motion
in the Superior Court, and this decision has been affirmed on appeal. See Mack v. Unz'ted States,
No. l3-CO-863 (D.C. Ct. of App. Jan. 12, 2015) (per curiam)).

“Under D.C. Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence
on any of four grounds: (l) the sentence is unconstitutional or illegal; (2) the Superior Court did

not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized

 

 

 

by law; or (4) the sentence is subject to collateral attack.” Alston v. United States, 590 A.2d 511,
513 (D.C. 1991); see Rahim v. U.S. Parole Comm’rz, 77 F. Supp. 3d 140, ~146 (D.D.C. 2015)
(noting that claim that trial counsel was effective is “routinely brought pursuant to § 23-110”).
Such a motion must be filed in the Superior Court, see D.C. Code § 23-110(a), and “shall not be
entertained . . . by any Federal . . . court if it appears that the [prisoner] has failed to make a
motion for relief under this section or that the Superior Court has denied him relief, unless it also
appears that the remedy by motion is inadequate or ineffective to test the legality of his
detention,” id. § 23-110(g); see Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009)
(“Section 23-110(g)’s plain language makes clear that it only divests federal courts of
jurisdiction to hear habeas petitions by prisoners who could have raised viable claims pursuant to
[§] 23-110(a).”).

The petitioner does not demonstrate that the remedy available to him under D.C. Code §
23-110 is inadequate or ineffective to test the legality of his conviction and subsequent
incarceration His lack of success on a prior collateral attack on his conviction does not render
his local remedy inadequate or ineffective See Wilson v. ijice of the Chairperson, 892 F.
Supp. 277, 280 (D.D.C. 1995). Therefore, the petitioner has no recourse in this federal district
court. See Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986); Ankhamen v. United Staies,
No. 11-cv-1747, 2012 WL 689109, at *1 (D.D.C. Mar. 1, 2012).

The Court will grant the petitioner’s application to proceed in forma pauperis and will
dismiss his petition for a writ of habeas corpus. An Order accompanies this Memorandum
Opinion. v t / /

DATE: JuneQ_»(_, 2017 /M CL

United Stjt€s District Judge